Citation Nr: 0216813	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating action of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A July 2002 hearing officer decision 
assigned a 10 percent evaluation for the veteran's service-
connected hearing loss, effective October 7, 1999 and a 20 
percent evaluation, effective March 14, 2002.  Accordingly, 
as the veteran is in receipt of less than the maximum 
schedular rating for his bilateral hearing loss disability, 
his case remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In correspondence received by the RO in April 2002, the 
veteran requested revision of a December 1961 rating 
decision on the basis of clear and unmistakable error (CUE).  
In September 2002, the RO refused to exercise jurisdiction 
over the CUE claim, claiming that the Board had jurisdiction 
over the claim.  In this regard, the RO indicated that a 
Board decision dated June 3, 1987 had the effect of 
subsuming prior RO rating actions, including the December 
1961 rating action in question.  

Service connection for defective hearing was granted by 
original rating action of February 1946.  A 10 percent 
evaluation was assigned, effective December 7, 1946.  The RO 
decision of December 1961 reduced the veteran's then 
existing 10 percent evaluation for defective hearing to a 
non-compensable evaluation.  The veteran did not appeal the 
decision and accordingly it became final.  38 U.S.C. § 4005; 
effective May 29, 1959 to December 31, 1962.  

In February 1963, the veteran claimed entitlement to an 
increased rating for his defective hearing.  A rating action 
of May 1963 determined that there was insufficient evidence 
to award a compensable evaluation.  In June 1963, the RO 
granted a temporary and total evaluation for defective 
hearing for the period from May 3 to June 30, 1963.  A 
rating action of June 1970 denied a compensable evaluation 
for defective hearing.  The veteran appealed to June 1970 
rating action to the Board.  In March 1971 the Board 
remanded the case for additional development.  After 
completion of the development, the case was returned to the 
Board.  In September 1971, the Board denied a compensable 
evaluation for defective hearing.  Board decisions in May 
1979 and June 1987 also denied entitlement to a compensable 
evaluation for defective hearing.  

When a determination of the RO is "appealed to and affirmed 
by" the Board, it is "subsumed" by the Board's decision.  
38 C.F.R. § 20.1104 (2002).  The effect of subsuming is 
that, as a matter of law, no claim of CUE can exist with 
respect to that RO decision.  Duran v. Brown, 7 Vet. 
App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. 
App. 240, 241 (1998).  

In this case, however, the rating decision of December 1961 
was never appealed to the Board.  While there were 
subsequent BVA decisions addressing the severity of service-
connected hearing loss (then referred to as defective 
hearing), those decisions were based on evidence that was 
not available to adjudicators in 1961.  Indeed, the Board 
has never addressed the issue decided in the December 1961 
rating action based only on the evidence that was available 
at that time.  Thus, no Board decision has directly subsumed 
that RO decision.  Accordingly, the issue of revision of a 
December 1961 rating decision on the basis of clear and 
unmistakable error must initially be adjudicated by the RO.  
Accordingly, this issue is referred to the RO for 
appropriate development and adjudication.  Of course, should 
the RO find CUE in the December 1961 rating decision it 
should inform the Board.

Finally, at a hearing before the Decision Review Officer in 
April 2002, the veteran appears to raise an informal claims 
of entitlement to service connection for a peripheral 
vestibular disorder, claimed as vertigo; entitlement to 
service connection for the residuals of a left stapes 
removal; and entitlement to service connection for skin 
condition (i.e., "ear inflammation"), secondary to hearing 
loss.  These issues have not been adjudicated by the RO.  
Accordingly, they are referred for appropriate development.  


FINDINGS OF FACT

1.  Results of the April 2000 audiometric evaluation 
correspond to Level IV hearing loss for the right ear and 
Level II hearing loss for the left ear.  

2.  Results of the March 2002 audiometric evaluation 
correspond to Level V hearing loss for the right ear and 
Level III hearing loss for the left ear.  


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  

The veteran was advised of the change in the law by letter 
of March 2002.  He was also notified that the RO had 
received documents showing VA medical treatment for his 
service-connected hearing loss.  He was advised to identify 
any other sources of treatment for his service-connected 
disability.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
document their consideration of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The Board further finds that the statement and supplemental 
statement of the case provided the veteran with adequate 
notice of what the law requires to assign a compensable 
evaluation for his service-connected bilateral hearing loss.  
The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  The veteran and his 
representative have presented argument on the pertinent fact 
in statements associated with the claims folder.  Therefore, 
having the Board render its decision on his appeal at this 
time will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The statement and supplemental statement of the case also 
provided notice to the veteran of what the evidence of 
record, including evidence provided by the appellant, 
revealed.  Finally, these documents provided notice why this 
evidence was insufficient to assign an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA did to develop the claim, notice of what 
he could do to help his claim, and notice of how his claim 
was still deficient.  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Increased Rating for Bilateral Hearing Loss:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002).

Evaluations of defective hearing range from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure-tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  38 C.F.R. § 4.85.

On the authorized audiometric evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
55
65
60
60
60
LEFT
45
55
65
80
61.25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Applying Table VIA of 38 C.F.R. § 4.85, the veteran's right 
ear has a designation of Roman Numeral IV and his left ear, 
under Table VI, is designated as Roman Numeral II.  Such 
designations equate to a non-compensable evaluation under 
Table VII. 

At a private audiometric evaluation in March 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
68

60
62.6
LEFT
50
55
75
75
63.75

Pure tone thresholds at 3000 hertz for the right ear were 
not recorded.  Speech audiometry, using the W-22 word list,  
revealed speech recognition ability of 85 percent in both 
the right ear and the left ear.  

At an April 2002 hearing the veteran presented testimony 
concerning the impact that his hearing loss has on his day 
to day functioning.  He stated that his hearing loss was a 
24 hour a day problem that caused difficult communication, 
and lost business opportunities.

Applying Table VIA of 38 C.F.R. § 4.85, the veteran's right 
ear has a designation of Roman Numeral V and his left ear, 
under Table VI, is designated as Roman Numeral III.  Such 
designations equate to a 10 percent evaluation under Table 
VII. 

In this case, the hearing examinations show that no more 
than a 10 percent rating is warranted for the appellant's 
hearing loss.  Indeed, the assignment of even a 10 percent 
rating is rather suspect given that March 2002 speech 
recognition results were based on the W-22 word list, and 
not the Maryland CNC word list as is mandated under 38 
C.F.R. § 4.85(a).  Still, the question before the Board is 
entitlement to an increased evaluation, and from that 
perspective the evidence clearly preponderates against 
entitlement to such an award in this case. 

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss; however, those statements 
alone do not serve to establish a higher rating for 
bilateral hearing loss.  First , the appellant, as a 
layperson untrained in the field of medicine, is not 
competent to offer a medical opinion on the severity of his 
hearing loss.  Secondly, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In this case, the veteran 
is already in receipt of a 10 percent evaluation since 
October 7, 1999 and a 20 percent evaluation since March 14, 
2002.  As such application of the rating schedule would not 
result in a higher evaluation.  

Finally, the Board considered the doctrine of reasonable 
doubt, but as the preponderance of the evidence is against 
the appellant's claim an increased evaluation is not in 
order.  38 U.S.C.A. § 5107.



ORDER

An increased evaluation for bilateral hearing loss is 
denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

